Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Travis Iams on 12/14/2021.

The application has been amended as follows:
 
1.	(Currently Amended) A refrigerant leak detection system for a climate control system, the system comprising:
an air unit comprising a housing and a heat exchanger including a conduit configured to carry a refrigerant of the climate control system;
a transmitter configured to emit an acoustic wave; 
a receiver configured to detect the acoustic wave;
wherein the transmitter and the receiver are mounted within a space located within the housing and outside the conduit; and
a controller coupled to the transmitter and the receiver, wherein the controller is configured to:
determine a time of flight for the acoustic wave between the transmitter and the receiver; 
determine a speed of sound using the following computation:
             
                S
                =
                
                    
                        L
                    
                    
                        ∆
                        T
                    
                
            
        ,
where S is the speed of sound in the space, L is a distance between the transmitter and the receiver, and ΔT is the time of flight; and
determine whether the refrigerant is present in the space based on the time of flight.

5.	(Canceled) 

6.	(Canceled) 


9.	(Currently Amended) A climate control system comprising:
an air unit comprising a housing and a heat exchanger comprising a conduit to flow refrigerant therethrough;
a refrigerant leak detection system coupled to the heat exchanger, wherein the refrigerant leak detection system comprises:
a transmitter configured to emit an acoustic wave; 
a receiver configured to detect the acoustic wave;
wherein the transmitter and the receiver are mounted within a space located within the housing and outside the conduit; and
a controller coupled to the transmitter and the receiver, wherein the controller is configured to:
determine a time of flight for the acoustic wave between the transmitter and the receiver; 
determine a speed of sound using the following computation:
             
                S
                =
                
                    
                        L
                    
                    
                        ∆
                        T
                    
                
            
        ,
where S is the speed of sound in the space, L is a distance between the transmitter and the receiver, and ΔT is the time of flight; and
determine whether a refrigerant is present in the space based on the time of flight.

14.	(Canceled) 

15.	(Canceled) 

17.	(Currently Amended) A method of detecting a refrigerant leak from a climate control system, the method comprising:
(a) emitting an acoustic wave into a space from a transmitter, wherein the transmitter and the space are located within a housing of an air unit and outside of a conduit of the climate control system;
(b) receiving the acoustic wave from a receiver, wherein the receiver is located within the housing;

(c1) determining a speed of sound using the following computation:
             
                S
                =
                
                    
                        L
                    
                    
                        ∆
                        T
                    
                
            
        ,
where S is the speed of sound in the space, L is a distance between the transmitter and the receiver, and ΔT is the time of flight; and
(d) determining that refrigerant is within the space as a result of the time of flight.

18.	(Canceled) 

19.	(Canceled) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392. The examiner can normally be reached Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        12/14/2021